Name: Commission Regulation (EC) No 541/2003 of 26 March 2003 providing for a further allocation of import rights under Regulation (EC) No 1081/1999 for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|32003R0541Commission Regulation (EC) No 541/2003 of 26 March 2003 providing for a further allocation of import rights under Regulation (EC) No 1081/1999 for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds Official Journal L 080 , 27/03/2003 P. 0024 - 0024Commission Regulation (EC) No 541/2003of 26 March 2003providing for a further allocation of import rights under Regulation (EC) No 1081/1999 for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breedsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98(1), as amended by Regulation (EC) No 1096/2001(2), and in particular Article 9(3) thereof,Whereas:Article 1 of Regulation (EC) No 1081/1999 provides for the opening, for the period 1 July 2002 to 30 June 2003, of two tariff quotas each of 5000 head for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds. Article 9 of that Regulation provides for a further allocation, for both quotas, of quantities not covered by import licence applications at 15 March 2003,HAS ADOPTED THIS REGULATION:Article 1The quantities referred to in Article 9(1) of Regulation (EC) No 1081/1999 shall be:- 383 head for serial number 09.0001,- 39 head for serial number 09.0003.Article 2This Regulation shall enter into force on 28 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 131, 27.5.1999, p. 15.(2) OJ L 150, 6.6.2001, p. 33.